B 2100A (Form 2100A) (12/15)



                         UNITED STATES BANKRUPTCY COURT
                                              Middle District
                                            __________        of Pennsylvania
                                                        District  Of __________

In re ________________________________,
      John E. Delack                                                                              Case No. ________________
                                                                                                           19-01223




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



 JCAP Funding LLC
______________________________________                                      ____________________________________
                                                                             AFS Acceptance LLC
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):      3
should be sent:                                                             Amount of Claim:        15792.98
 JCAP Funding LLC                                                           Date Claim Filed:      04/10/2019
 PO Box 8001
 St. Cloud , MN 56302
         888-836-6853
Phone: ______________________________                                       Phone: 954-475-5974
                                 9996
Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________
                                                                                                             9996

Name and Address where transferee payments
should be sent (if different from above):
 JCAP Funding LLC
 PO Box 11407 Dept #6419
 Birmingham , AL 35246-6419
Phone: 888-836-6853
Last Four Digits of Acct #:                  9996



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

    /s/ Rhonda Pratt (Bankruptcy Specialist)
By:__________________________________                                             7/14/2021
                                                                            Date:____________________________
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case 1:19-bk-01223-HWV                       Doc 47 Filed 07/14/21 Entered 07/14/21 14:48:47                                        Desc
                                             Main Document    Page 1 of 2
DocuSign Envelope ID: FE31CB26-D099-453E-8A6D-64F2923574F7
                      81F4EBE8-3D55-47C7-89D5-DBBBA38C4309
                      E1C9BF8E-668B-4090-8638-DE64226972D5
                      26BEF86D-7B96-4089-B60A-CD195C745C73




                                                       EXHIBIT K
                                               WAIVER OF NOTICE OF CLAIM

                   Credito Real USA Finance, LLC (“Transferor”) has sold and assigned certain claims to JCAP
            Funding LLC (“Transferee”). Transferee is a limited liability company under the laws of the State of
            Delaware, maintaining a place of business at 16 McLeland Road, St. Cloud, MN 56303. Said claims arise
            from motor vehicle retail installment contracts (“Accounts”) issued to individuals who have filed petitions
            commencing cases under the U.S. Bankruptcy Code. Proofs of Claim with respect to the Accounts may
            have been filed under the following name:

                                                       AFS Acceptance, LLC

                    Transferor consents to the attachment of a copy of this Waiver of Notice of Transfer of Claim to a
            Notice of Claim filed by Transferor pursuant to Federal Rule of Bankruptcy Procedure 3001 (e) (2).
            Transferor specifically waives the right to receive notice of and object to the filing of the Notice of Claim.
            Transferor requests that Transferee be substituted for Transferor immediately upon Notice of Transfer of
            Claim.

                     A copy of this Waiver of Notice of Transfer of Claim shall have the same force and effect as the
            original.

                    IN WITNESS WHEREOF, Transferor has executed this Waiver of Notice of Transfer of Claim
            by and through its duly authorized officer on the 1st day of April, 2021.


                                                              Transferor: Credito Real USA Finance, LLC



                                                              By:_____________________________
                                                                     Jon Schecter
                                                              Name: __________________________
                                                              Title: ___________________________
                                                                      VP of Finance




           Case 1:19-bk-01223-HWV              Doc 47 Filed 07/14/21 Entered 07/14/21 14:48:47                      Desc
                                               Main Document    Page 2 of 2
